WHEELER, District Judge.
This suit is brought upon three design patents granted to Charles W. Boman, assignor to the plaintiff, — No. 20,156, dated September 16, 1890, for a fountain pen case; No. 20,157, dated September 23,1890, for a pen tip; and No. 20,158, dated September 23, 1890, for a pen case. The design of the first is of a milled handle and a plain cap, both rounded at the ends, with a bead around the handle at the end of ihe cap. That of the second is of two cylinders of different sizes, with a beveled connection between them, and a bead around the smaller one near the bevel, and an abrupt fiare at the other end of it. That of the third is really the handle of the first, plain, and the tip of the second, brought together.
Pen cases of various materials consisting of a handle and a cajf, caps and handles having rounded ends, milled handles, heads around handles to stop the caps, and around cylinders for ornament, pen tips of cylinders of different sizes ¡, and pen tips with flares at the end, were all old. What Boman really accomplished as to the first patent was to bring a milled handle and a plain cap together in a fountain pen case. What he accomplished as to the second was to put an abrupt flare to the end of a pen tip of two cylinders of different sizes. And what he accomplished as to the third was to make the handle of his first plain, and bring to it the tip of his second. These changes produced things not exactly known before, and in that sense new, but they seem to have been due more to good taste than inventive skill, and really too slight to sustain either patent. Atlantic Works v. Brady, 107 U. S. 192, 2 Sup. Ct. Rep. 225.
Let a decree be entered dismissing the bill, with costs.